DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1-13 and 22-28 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 3-6, 8, 10 and 22-25 recite(s) the limitations “IF” and/or “RF” in the claim limitations.  While these limitations have been examined as though “IF” were mapped to “Intermediate Frequency” and “RF” were mapped to “Radio Frequency”, these acronyms should be clearly identified at least once in each independent claim.  
Claim(s) 2, 9, 11-13 and 26-28 depend on rejected claim(s) 1, 8 and 10 and are also rejected under 35 U.S.C. 112(b).  
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1:  “an IF signal generation unit that generates an IF signal”
Claim(s) 1, 2, 5, 7, 26, 27 and 28:   “a position detection unit that detects a position of a target”
Claim(s) 1, 3, 5, 7, 22, 26, 27 and 28::  “a displacement detection unit that detects displacement of the target”
Claim(s) 4, 23, 24 and 25::  “a first spectrum calculation unit that calculates the one-dimensional spectrum”
Claim(s) 6::  “a second spectrum calculation unit that calculates the two-dimensional spectrum”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 11 and 22 – 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adib, et al, U. S. Patent Application Publication 2017/0042432  (“Adib”).
Regarding claim 1, Adib teaches:
(Original) An object sensing device comprising a transmitter and a receiver, wherein the transmitter includes an irradiation unit that irradiates an RF transmission signal having a periodically swept frequency, and the receiver includes a reception unit that receives an RF reception signal being a reflected wave of the RF transmission signal reflected by at least one target,  (Adib, figure 1, paragraph 0055-0056 and 0062, “[0055] Referring to FIG. 1, a vital signs monitoring system 100 monitors the vital signs (e.g., breathing rate and heart rate) of one or more subjects 102a, 102b … Note that, in some examples, rather than having a single receiving antenna and a single transmitting antenna, the system 100 includes a plurality of receiving antennas and/or a plurality of receiving antennas. [0056] In general, the vital signs monitoring system 100 transmits a low power wireless signal into an environment surrounding the system 100 from the transmitting antenna 104. The transmitted signal reflects off of the one or more subjects 102a, 102b (among other objects such as walls and furniture in the environment) and is then received by the receiving antenna 106. [0062] The controller 118 controls the signal generator 116 to generate repetitions of a signal pattern that is emitted from the transmitting antenna 104. In the embodiment of FIG. 1, the signal generator 116 is an ultra wide band frequency modulated carrier wave (FMCW) generator 116.”; a transmitter with one or more antennas that transmits a signal; a receiver with one or more antennas that receives the reflected signal from at least one target; an FMCW (frequency modulated continuous wave) radar; an FMCW waveform is swept from an initial frequency to a higher frequency in a periodic fashion (see Adib, figure 2A.)).

    PNG
    media_image1.png
    855
    660
    media_image1.png
    Greyscale

an IF signal generation unit that generates an IF signal by mixing the RF transmission signal with the RF reception signal, (Adib, paragraph 0063, “[0063] The reflected signal received by receiving antenna 106 is provided to the frequency shifting module 120 along with the transmitted signal generated by the FMCW generator 116. The frequency shifting module 120 frequency shifts (e.g., “downconverts” or “downmixes”) the received signal according to the transmitted signal (e.g., by multiplying the signals) and transforms the frequency shifted received signal to a frequency domain representation”; that the FMCW wave is transmitted and received; that the transmitted wave is mixed with the received wave to produce a downcoverted wave (i.e. intermediate frequency) and transformed into the frequency domain).
a position detection unit that detects a position of the target, based on amplitude of a spectrum calculated from the IF signal (Adib, paragraph 0057-0058, “[0057] In some examples, the system 100 monitors the distance between the antennas of the system and the subjects 102a, 102b using time-of-flight (TOF) (also referred to as “round-trip time”) information derived for the transmitting and receiving antennas 104, 106. [0058] For illustration, a portion of the ellipsoid for each of the paths 112a, 112b is depicted using elliptical lines 114a, 114b.”; that the FMCW radar can determine the position of at least two distinct subjects (i.e. position detection unit)).
for each period in which the frequency is swept, and (Adib, figure 2, paragraph 0068, “[0068] The output of the frequency shifter is subject to a spectral analysis (e.g., a Fourier Transform) to separate the frequency components each associated with a different TOF. In this embodiment, the output of the frequency shifter is sampled and a discrete time Fourier Transform implemented as a Fast Fourier Transform (FFT) is computed for each interval 212.”; that each chirp is analyzed separately in each time interval 212; that the signals from the two subjects separated in position are separated in range bins according to the ellipsoids).
a displacement detection unit that detects displacement of the target, based on a phase of a one-dimensional spectrum at the position of the target being detected by the position detection unit, (Adib, figure 3, paragraph 0070, “[0070] Referring to FIG. 3, the FFT output for each time interval, S(.omega.)t is provided to the phase signal extraction module 122. The phase signal extraction module 122 processes each FFT output, S(.omega.)t to extract N phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t), each corresponding to movement in the environment of the system 100 due to the breathing and heart beats of the subjects 102a, 102b.”; that the FMCW radar can determine the position of the target, and can determine multiple cyclic displacements of each target such as breathing and heart beats by extracting discreet phase signals for each displacement. Examiner’s note: as used in the claim, the “position” has been interpreted as a large body, and the “displacement” has been interpreted as a vibration, heart beat, or smaller movement of that large body).
the phase of the one-dimensional spectrum being calculated from the IF signal for each of the period. (Adib, paragraph 0071, “In general, each FFT output, S(.omega.)i received by the phase signal extraction module 122 includes one or more areas of concentrated energy.”; that the phase extracted (i.e. phase of 1-D spectrum) can be expressed as an Fast Fourier Transform).
Regarding claim 2, Adib teaches (Original) The object sensing device according to claim 1, wherein the position detection unit detects a position of the target, based on a peak in amplitude of the one-dimensional spectrum, by using the one-dimensional spectrum as the spectrum. (Adib, figure 4, paragraph 0060, “[0060] The varying distance between the antennas 104, 106 and the subject is manifested in the reflected signal as a phase variation in a signal derived from the transmitted and reflected signals over time. Generally, the vital signs monitoring system 100 extracts a signal representative of this phase variation from the transmitted and reflected signals and processes the phase variation signal to determine the vital signs of the one or more subjects. [0064] The frequency domain representation of the frequency shifted signal, S(.omega.)i is provided to the phase signal extraction module 122 which processes S(.omega.)i to extract N phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t). See, for example, the N=2 outputs, .Phi.A(t), .Phi.B(t) shown in FIG. 4. In some examples, each of the one or more phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t), corresponds to one of the ellipsoids in the environment where the phase extraction module 122 has detected motion (e.g., the motion of the chest of one of the subjects).”; that the radar has sensed objects on the ellipsoids as subjects 102 and 104; that the radar has also sensed displacements of the N phase signals .Phi.1(t), .Phi.2(t), … , .Phi.N(t) at these points).

    PNG
    media_image2.png
    765
    484
    media_image2.png
    Greyscale

Regarding claim 3, Adib teaches (Currently Amended) The object sensing device according to claim 1, wherein the displacement detection unit determines that displacement of the target is detected, when there is temporal change in the position of the target for each period of the IF signal, the position of the target being indicated by the phase of the one- dimensional spectrum. (Adib, paragraphs 0080-0089, “[0088] The static multipath free FFT output, S’(.omega.)i, 492 is provided to the buffer 333 which stores the static multipath free FFT output, S’(.omega.)i, 492 along with M-1 previous outputs of the static multipath removal module 334. … A plot 496 of .Phi.A’(t) for the example of FIG. 4 shows a substantially sinusoidal variation in the phase signal due to breathing movement.”; that the signals S(.omega.)I (having been filtered to reduce multipath signals) are further processed according to figure 4 which is described in paragraphs 0080-0089; that the breathing waveform .Phi.A’(t) (i.e. the displacement detection) can be filtered for each period, buffered and analyzed).
Adib teaches (Currently Amended) The object sensing device according to claim 1, wherein the receiver includes a first spectrum calculation unit that calculates the one-dimensional spectrum of the IF signal by applying, to the IF signal, one-dimensional Fourier transform for each of the period. (Adib, paragraph 0068 and 0078, “[0068] In this embodiment, the output of the frequency shifter is sampled and a discrete time Fourier Transform implemented as a Fast Fourier Transform (FFT) is computed for each interval 212. [0078] In general, each of the K identified reflections is located in the same FFT bin in all of the M static multipath free FFT outputs, S’(.omega.)i, S’(.omega.)i-1, … S’(.omega.)i-M.”; as described above in (i.e. 0068), each time interval 212 is sampled using an FFT, and then each resulting FFT is kept and buffered for comparison with other time samples).
Regarding claim 5, Adib teaches (Original) The object sensing device according to claim 1, wherein the position detection unit detects the position of the target, based on a peak in amplitude of a two-dimensional spectrum calculated from the IF signal for each of the period, by using the two-dimensional spectrum as the spectrum, and the displacement detection unit detects displacement of the target, based on the phase of the one-dimensional spectrum at the position of the target being detected by the position detection unit. (Adib, figure 4, paragraphs 0080-0085, “2.2.3 Aperiodic Reflection Removal [0080] In some examples, not every reflection that remains after static multipath removal necessarily corresponds to the breathing and heart rate of a subject. [0081] The output of the periodic signal identification module 338 includes N periodic phase signals, .Phi.’1(t), .Phi.’2(t),  … , .Phi.’N(t). [0083] In some examples, to measure the periodicity of a given phase signal, the periodic signal identification module 338 computes a Fourier transform (e.g., an FFT) of the phase signal and then evaluates a sharpness of the FFT of the signal.”; that after the initial FFT and multipath signal removal, the signals are further processed using FFT to isolate the breathing and heart rate of each subject. Examiner note: In this office action a first “one dimensional FFT” is applied to the entire received spectrum and analyzed to separate different subjects as discussed above; the later “two dimensional FFT” is applied to each of the filtered signals from each of the time periods 212 to determine which resulting signals are periodic in nature; which are rejected; and which correspond to breathing and/or heart beats).
Adib teaches (Original) The object sensing device according to claim 5, wherein the receiver includes a second spectrum calculation unit that calculates the two-dimensional spectrum of the IF signal by applying, to the IF signal, two-dimensional Fourier transform for each of the period. (Adib, figure 4, paragraphs 0080-0085, “[0082] In some examples, to identify the N periodic phase signals, the periodic signal identification module 338 processes each of the K phase signals to determine a measure of periodicity of the phase signal. If the measured periodicity of a given phase signal is above a predetermined threshold, the periodic signal identification module 338 includes the given phase signal in the set of N periodic phase signals, otherwise the given phase signal is not included in the set of N periodic phase signals. [0083] In some examples, to measure the periodicity of a given phase signal, the periodic signal identification module 338 computes a Fourier transform (e.g., an FFT) of the phase signal and then evaluates a sharpness of the FFT of the signal.”; that each of the K phase signals are analyzed using FFT and compared to a threshold to remove aperiodic reflections from the analysis).
Regarding claim 7, Adib teaches (Currently Amended) The object sensing device according to claim 1, wherein, when the position detection unit detects positions of a plurality of the targets, the displacement detection unit calculates each displacement of the plurality of the targets, based on a phase of the one-dimensional spectrum corresponding to each position of the plurality of the targets. (Adib, paragraph 0057-0085, “[0057] In some examples, the system 100 monitors the distance between the antennas of the system and the subjects 102a, 102b using time-of-flight (TOF) (also referred to as “round-trip time”) information derived for the transmitting and receiving antennas 104, 106. [0058] For illustration, a portion of the ellipsoid for each of the paths 112a, 112b is depicted using elliptical lines 114a, 114b. [0070] Referring to FIG. 3, the FFT output for each time interval, S(.omega.)t is provided to the phase signal extraction module 122. The phase signal extraction module 122 processes each FFT output, S(.omega.)t to extract N phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t), each corresponding to movement in the environment of the system 100 due to the breathing and heart beats of the subjects 102a, 102b. [0082] In some examples, to identify the N periodic phase signals, the periodic signal identification module 338 processes each of the K phase signals to determine a measure of periodicity of that each time interval 212 is analyzed to provide a signal for each subject in view; that each signal resulting from each subject is further analyzed to provide the periodic breathing rate and heart rate for that subject; as discussed earlier in claims 2-6, each of these signals is analyzed separately for each time interval, buffered to reject multipath signals (which may be periodic) and to reject signals which are not periodic).
Regarding claim 8, Adib teaches:
(Original) An object sensing method for an object sensing device including a transmitter and a receiver, comprising: irradiating an RF transmission signal having a periodically swept frequency; receiving an RF reception signal being a reflected wave of the RF transmission signal reflected by at least one target;  (Adib, figure 1, paragraph 0055-0056 and 0062, “[0055] Referring to FIG. 1, a vital signs monitoring system 100 monitors the vital signs (e.g., breathing rate and heart rate) of one or more subjects 102a, 102b … Note that, in some examples, rather than having a single receiving antenna and a single transmitting antenna, the system 100 includes a plurality of receiving antennas and/or a plurality of receiving antennas. [0056] In general, the vital signs monitoring system 100 transmits a low power wireless signal into an environment surrounding the system 100 from the transmitting antenna 104. The transmitted signal reflects off of the one or more subjects 102a, 102b (among other objects such as walls and furniture in the environment) and is then received by the receiving antenna 106. [0062] The controller 118 controls the signal generator 116 to generate repetitions of a signal pattern that is emitted from the transmitting antenna 104. In the embodiment of FIG. 1, the signal generator 116 is an ultra wide band frequency modulated carrier wave (FMCW) generator 116.”; a transmitter with one or more antennas that transmits a signal; a receiver with one or more antennas that receives the reflected signal from at least one target; an FMCW (frequency modulated continuous wave) radar; an FMCW waveform is swept from an initial frequency to a higher frequency in a periodic fashion (see Adib, figure 2A.)).
generating an IF signal by mixing the RF transmission signal with the RF reception signal; (Adib, paragraph 0063, “[0063] The reflected signal received by receiving antenna 106 is provided to the frequency shifting module 120 along with the transmitted signal generated by the FMCW generator 116. The frequency shifting module 120 frequency shifts (e.g., “downconverts” or “downmixes”) the received signal according to the transmitted signal (e.g., by multiplying the signals) and transforms the frequency shifted received signal to a frequency domain representation”; that the FMCW wave is transmitted and received; that the transmitted wave is mixed with the received wave to produce a downcoverted wave (i.e. intermediate frequency) and transformed into the frequency domain).
detecting a position of the target, based on amplitude of a one-dimensional spectrum calculated from the IF signal (Adib, paragraph 0057-0058, “[0057] In some examples, the system 100 monitors the distance between the antennas of the system and the subjects 102a, 102b using time-of-flight (TOF) (also referred to as “round-trip time”) information derived for the transmitting and receiving antennas 104, 106. [0058] For illustration, a portion of the ellipsoid for each of the paths 112a, 112b is depicted using elliptical lines 114a, 114b.”; that the FMCW radar can determine the position of at least two distinct subjects (i.e. position detection unit)).
for each period in which the frequency is swept; and (Adib, figure 2, paragraph 0068, “[0068] The output of the frequency shifter is subject to a spectral analysis (e.g., a Fourier Transform) to separate the frequency components each associated with a different TOF. In this embodiment, the output of the frequency shifter is sampled and a discrete time Fourier Transform implemented as a Fast Fourier Transform (FFT) is computed for each interval 212.”; that each chirp is analyzed separately in each time interval 212; that the signals from the two subjects separated in position are separated in range bins according to the ellipsoids).
detecting displacement of the target, based on a phase of the one-dimensional spectrum at the position of the target detected. (Adib, figure 3, paragraph 0070, “[0070] Referring to FIG. 3, the FFT output for each time interval, S(.omega.)t is provided to the phase signal extraction module 122. The phase signal extraction module 122 processes each FFT output, S(.omega.)t to extract N phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t), each corresponding to movement in the environment of the system 100 due to the breathing and heart beats of the subjects 102a, 102b.”; that the FMCW radar can determine the position of the target, and can determine multiple cyclic displacements of each target such as breathing and heart beats by extracting discreet phase signals for each displacement. Examiner’s note: as used in the claim, the “position” has been interpreted as a large body, and the “displacement” has been interpreted as a vibration, heart beat, or smaller movement of that large body).
Regarding claim 9, Adib teaches (Original) The object sensing method for the object sensing device according to claim 8, further comprising detecting the position of the target, based on a peak in amplitude of the one- dimensional spectrum. (Adib, figure 4, paragraph 0060, “[0060] The varying distance between the antennas 104, 106 and the subject is manifested in the reflected signal as a phase variation in a signal derived from the transmitted and reflected signals over time. Generally, the vital signs monitoring system 100 extracts a signal representative of this phase variation from the transmitted and reflected signals and processes the phase variation signal to determine the vital signs of the one or more subjects. [0064] The frequency domain representation of the frequency shifted signal, S(.omega.)i is provided to the phase signal extraction module 122 which processes S(.omega.)i to extract N phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t). See, for example, the N=2 outputs, .Phi.A(t), .Phi.B(t) shown in FIG. 4. In some examples, each of the one or more phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t), corresponds to one of the ellipsoids in the environment where the phase extraction module 122 has detected motion (e.g., the motion of the chest of one of the subjects).”; that the radar has sensed objects on the ellipsoids as subjects 102 and 104; that the radar has also sensed displacements of the N phase signals .Phi.1(t), .Phi.2(t), … , .Phi.N(t) at these points).
Regarding claim 10, Adib teaches:
(Original) An object sensing method for an object sensing device including a transmitter and a receiver, comprising: irradiating an RF transmission signal having a periodically swept frequency; receiving an RF reception signal being a reflected wave of the RF transmission signal reflected by at least one target; (Adib, figure 1, paragraph 0055-0056 and 0062, “[0055] Referring to FIG. 1, a vital signs monitoring system 100 monitors the vital signs (e.g., breathing rate and heart rate) of one or more subjects 102a, 102b … Note that, in some examples, rather than having a single receiving antenna and a single transmitting antenna, the system 100 includes a plurality of receiving antennas and/or a plurality of receiving antennas. [0056] In general, the vital signs monitoring system 100 transmits a low power wireless signal into an environment surrounding the system 100 from the transmitting antenna 104. The transmitted signal reflects off of the one or more subjects 102a, 102b (among other objects such as walls and furniture in the environment) and is then received by the receiving antenna 106. [0062] The controller 118 controls the signal generator 116 to generate repetitions of a signal pattern that is emitted from the transmitting antenna 104. In the embodiment of FIG. 1, the signal generator 116 is an ultra wide band frequency modulated carrier wave (FMCW) generator 116.”; a transmitter with one or more antennas that transmits a signal; a receiver with one or more antennas that receives the reflected signal from at least one target; an FMCW (frequency modulated continuous wave) radar; an FMCW waveform is swept from an initial frequency to a higher frequency in a periodic fashion (see Adib, figure 2A.)).
generating an IF signal by mixing the RF transmission signal with the RF reception signal; (Adib, paragraph 0063, “[0063] The reflected signal received by receiving antenna 106 is provided to the frequency shifting module 120 along with the transmitted that the FMCW wave is transmitted and received; that the transmitted wave is mixed with the received wave to produce a downcoverted wave (i.e. intermediate frequency) and transformed into the frequency domain).
detecting a position of the target, based on amplitude of a two-dimensional spectrum calculated from the IF signal (Adib, paragraph 0057-0058, “[0057] In some examples, the system 100 monitors the distance between the antennas of the system and the subjects 102a, 102b using time-of-flight (TOF) (also referred to as “round-trip time”) information derived for the transmitting and receiving antennas 104, 106. [0058] For illustration, a portion of the ellipsoid for each of the paths 112a, 112b is depicted using elliptical lines 114a, 114b.”; that the FMCW radar can determine the position of at least two distinct subjects (i.e. position detection unit)).
for each period in which the frequency is swept; (Adib, figure 2, paragraph 0068, “[0068] The output of the frequency shifter is subject to a spectral analysis (e.g., a Fourier Transform) to separate the frequency components each associated with a different TOF. In this embodiment, the output of the frequency shifter is sampled and a discrete time Fourier Transform implemented as a Fast Fourier Transform (FFT) is computed for each interval 212.”; that each chirp is analyzed separately in each time interval 212; that the signals from the two subjects separated in position are separated in range bins according to the ellipsoids).
calculating a one-dimensional spectrum from the IF signal for each of the period; and (Adib, paragraph 0071, “In general, each FFT output, S(.omega.)i received by the phase signal extraction module 122 includes one or more areas of concentrated energy.”; that the phase extracted (i.e. phase of 1-D spectrum) can be expressed as an Fast Fourier Transform
detecting displacement of the target, based on a phase of the one-dimensional spectrum at the position of the target being detected from the two-dimensional spectrum. (Adib, figure 3, paragraph 0070, “[0070] Referring to FIG. 3, the FFT output for each time interval, S(.omega.)t is provided to the phase signal extraction module 122. The phase signal extraction module 122 processes each FFT output, S(.omega.)t to extract N phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t), each corresponding to movement in the environment of the system 100 due to the breathing and heart beats of the subjects 102a, 102b.”; that the FMCW radar can determine the position of the target, and can determine multiple cyclic displacements of each target such as breathing and heart beats by extracting discreet phase signals for each displacement. Examiner’s note: as used in the claim, the “position” has been interpreted as a large body, and the “displacement” has been interpreted as a vibration, heart beat, or smaller movement of that large body).
Regarding claim 11, Adib teaches (Original) The object sensing method for the object sensing device according to claim 10, further comprising detecting the position of the target, based on a position of a peak in amplitude of the two-dimensional spectrum. (Adib, figure 4, paragraphs 0080-0085, “[0082] In some examples, to identify the N periodic phase signals, the periodic signal identification module 338 processes each of the K phase signals to determine a measure of periodicity of the phase signal. If the measured periodicity of a given phase signal is above a predetermined threshold, the periodic signal identification module 338 includes the given phase signal in the set of N periodic phase signals, otherwise the given phase signal is not included in the set of N periodic phase signals. [0083] In some examples, to measure the periodicity of a given phase signal, the periodic signal identification module 338 computes a Fourier transform (e.g., an FFT) of the phase signal and then evaluates a sharpness of the FFT of the signal.”; that each of the K phase signals are analyzed using FFT and compared to a threshold to remove aperiodic reflections from the analysis; removing the aperiodic reflections is a further refinement of detecting the position because it removes reflections which may have been caused by multipath and/or spurious reflections which are aperiodic).
Adib teaches (New) The object sensing device according to claim 2, wherein the displacement detection unit determines that displacement of the target is detected, when there is temporal change in the position of the target for each period of the IF signal, the position of the target being indicated by the phase of the one- dimensional spectrum. (Adib, paragraph 0057-0085, “[0057] In some examples, the system 100 monitors the distance between the antennas of the system and the subjects 102a, 102b using time-of-flight (TOF) (also referred to as “round-trip time”) information derived for the transmitting and receiving antennas 104, 106. [0058] For illustration, a portion of the ellipsoid for each of the paths 112a, 112b is depicted using elliptical lines 114a, 114b. [0070] Referring to FIG. 3, the FFT output for each time interval, S(.omega.)t is provided to the phase signal extraction module 122. The phase signal extraction module 122 processes each FFT output, S(.omega.)t to extract N phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t), each corresponding to movement in the environment of the system 100 due to the breathing and heart beats of the subjects 102a, 102b. [0082] In some examples, to identify the N periodic phase signals, the periodic signal identification module 338 processes each of the K phase signals to determine a measure of periodicity of the phase signal. If the measured periodicity of a given phase signal is above a predetermined threshold, the periodic signal identification module 338 includes the given phase signal in the set of N periodic phase signals, otherwise the given phase signal is not included in the set of N periodic phase signals.”; that each time interval 212 is analyzed to provide a signal for each subject in view; that each signal resulting from each subject is further analyzed to provide the periodic breathing rate and heart rate for that subject; as discussed earlier in claims 2-6, each of these signals is analyzed separately for each time interval, buffered to reject multipath signals (which may be periodic) and to reject signals which are not periodic).
Regarding claim 23, Adib teaches (New) The object sensing device according to claim 2, wherein the receiver includes a first spectrum calculation unit that calculates the one-dimensional spectrum of the IF signal by applying, to the IF signal, one-dimensional Fourier transform for each of the period. (Adib, paragraph 0057-0085, “[0057] In some examples, the system 100 monitors the distance between the antennas of the system and the subjects 102a, 102b using time-of-flight (TOF) (also that each time interval 212 is analyzed to provide a signal for each subject in view; that each signal resulting from each subject is further analyzed to provide the periodic breathing rate and heart rate for that subject; as discussed earlier in claims 2-6, each of these signals is analyzed separately for each time interval, buffered to reject multipath signals (which may be periodic) and to reject signals which are not periodic).
Regarding claim 24, Adib teaches (New) The object sensing device according to claim 3, wherein the receiver includes a first spectrum calculation unit that calculates the one-dimensional spectrum of the IF signal by applying, to the IF signal, one-dimensional Fourier transform for each of the period. (Adib, paragraph 0057-0085, “[0057] In some examples, the system 100 monitors the distance between the antennas of the system and the subjects 102a, 102b using time-of-flight (TOF) (also referred to as “round-trip time”) information derived for the transmitting and receiving antennas 104, 106. [0058] For illustration, a portion of the ellipsoid for each of the paths 112a, 112b is depicted using elliptical lines 114a, 114b. [0070] Referring to FIG. 3, the FFT output for each time interval, S(.omega.)t is provided to the phase signal extraction module 122. The phase signal extraction module 122 processes each FFT output, S(.omega.)t to extract N phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t), each corresponding to movement in the environment of the system 100 due to the breathing and heart beats of that each time interval 212 is analyzed to provide a signal for each subject in view; that each signal resulting from each subject is further analyzed to provide the periodic breathing rate and heart rate for that subject; as discussed earlier in claims 2-6, each of these signals is analyzed separately for each time interval, buffered to reject multipath signals (which may be periodic) and to reject signals which are not periodic).
Regarding claim 25, Adib teaches (New) The object sensing device according to claim 22, wherein the receiver includes a first spectrum calculation unit that calculates the one-dimensional spectrum of the IF signal by applying, to the IF signal, one-dimensional Fourier transform for each of the period. (Adib, paragraph 0057-0085, “[0057] In some examples, the system 100 monitors the distance between the antennas of the system and the subjects 102a, 102b using time-of-flight (TOF) (also referred to as “round-trip time”) information derived for the transmitting and receiving antennas 104, 106. [0058] For illustration, a portion of the ellipsoid for each of the paths 112a, 112b is depicted using elliptical lines 114a, 114b. [0070] Referring to FIG. 3, the FFT output for each time interval, S(.omega.)t is provided to the phase signal extraction module 122. The phase signal extraction module 122 processes each FFT output, S(.omega.)t to extract N phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t), each corresponding to movement in the environment of the system 100 due to the breathing and heart beats of the subjects 102a, 102b. [0082] In some examples, to identify the N periodic phase signals, the periodic signal identification module 338 processes each of the K phase signals to determine a measure of periodicity of the phase signal. If the measured periodicity of a given phase signal is above a predetermined threshold, the periodic signal identification module 338 includes the given phase signal in the set of N periodic phase signals, otherwise the given phase signal is not included in the set of N periodic phase signals.”; that each time interval 212 is analyzed to provide a signal for each subject in view; that each signal resulting from each subject is further analyzed to provide the periodic breathing rate and heart rate for that subject; as discussed earlier in claims 2-6, each of these signals is analyzed separately for each time interval, buffered to reject multipath signals (which may be periodic) and to reject signals which are not periodic).
Regarding claim 26, Adib teaches (New) The object sensing device according to claim 2, wherein, when the position detection unit detects positions of a plurality of the targets, the displacement detection unit calculates each displacement of the plurality of the targets, based on a phase of the one-dimensional spectrum corresponding to each position of the plurality of the targets. (Adib, paragraph 0057-0085, “[0057] In some examples, the system 100 monitors the distance between the antennas of the system and the subjects 102a, 102b using time-of-flight (TOF) (also referred to as “round-trip time”) information derived for the transmitting and receiving antennas 104, 106. [0058] For illustration, a portion of the ellipsoid for each of the paths 112a, 112b is depicted using elliptical lines 114a, 114b. [0070] Referring to FIG. 3, the FFT output for each time interval, S(.omega.)t is provided to the phase signal extraction module 122. The phase signal extraction module 122 processes each FFT output, S(.omega.)t to extract N phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t), each corresponding to movement in the environment of the system 100 due to the breathing and heart beats of the subjects 102a, 102b. [0082] In some examples, to identify the N periodic phase signals, the periodic signal identification module 338 processes each of the K phase signals to determine a measure of periodicity of the phase signal. If the measured periodicity of a given phase signal is above a predetermined threshold, the periodic signal identification module 338 includes the given phase signal in the set of N periodic phase signals, otherwise the given phase signal is not included in the set of N periodic phase signals.”; that each time interval 212 is analyzed to provide a signal for each subject in view; that each signal resulting from each subject is further analyzed to provide the periodic breathing rate and heart rate for that subject; as discussed earlier in claims 2-6, each of these signals is analyzed separately for each time interval, buffered to reject multipath signals (which may be periodic) and to reject signals which are not periodic).
Adib teaches (New) The object sensing device according to claim 3, wherein, when the position detection unit detects positions of a plurality of the targets, the displacement detection unit calculates each displacement of the plurality of the targets, based on a phase of the one-dimensional spectrum corresponding to each position of the plurality of the targets. (Adib, paragraph 0057-0085, “[0057] In some examples, the system 100 monitors the distance between the antennas of the system and the subjects 102a, 102b using time-of-flight (TOF) (also referred to as “round-trip time”) information derived for the transmitting and receiving antennas 104, 106. [0058] For illustration, a portion of the ellipsoid for each of the paths 112a, 112b is depicted using elliptical lines 114a, 114b. [0070] Referring to FIG. 3, the FFT output for each time interval, S(.omega.)t is provided to the phase signal extraction module 122. The phase signal extraction module 122 processes each FFT output, S(.omega.)t to extract N phase signals, .Phi.1(t), .Phi.2(t),  … , .Phi.N(t), each corresponding to movement in the environment of the system 100 due to the breathing and heart beats of the subjects 102a, 102b. [0082] In some examples, to identify the N periodic phase signals, the periodic signal identification module 338 processes each of the K phase signals to determine a measure of periodicity of the phase signal. If the measured periodicity of a given phase signal is above a predetermined threshold, the periodic signal identification module 338 includes the given phase signal in the set of N periodic phase signals, otherwise the given phase signal is not included in the set of N periodic phase signals.”; that each time interval 212 is analyzed to provide a signal for each subject in view; that each signal resulting from each subject is further analyzed to provide the periodic breathing rate and heart rate for that subject; as discussed earlier in claims 2-6, each of these signals is analyzed separately for each time interval, buffered to reject multipath signals (which may be periodic) and to reject signals which are not periodic).
Regarding claim 28, Adib teaches (New) The object sensing device according to claim 22, wherein, when the position detection unit detects positions of a plurality of the targets, the displacement detection unit calculates each displacement of the plurality of the targets, based on a phase of the one-dimensional spectrum corresponding to each position of the plurality of the targets. (Adib, paragraph 0057-0085, “[0057] In some examples, the system 100 monitors the distance that each time interval 212 is analyzed to provide a signal for each subject in view; that each signal resulting from each subject is further analyzed to provide the periodic breathing rate and heart rate for that subject; as discussed earlier in claims 2-6, each of these signals is analyzed separately for each time interval, buffered to reject multipath signals (which may be periodic) and to reject signals which are not periodic).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adib in view of Renamki, et al, U. S. Patent Application Publication 2019/0279479 (“Reunamki”).
Regarding claim 12, Adib teaches (Currently Amended) The object sensing method for the object sensing device according to claim 9.
Adib does not explicitly teach further comprising identifying a class of the target, based on displacement of the target..
Reunamki teaches further comprising identifying a class of the target, based on displacement of the target. (Reunamki, paragraph 0102-0105, “[0102] The example of FIG. 7 illustrates an example use case for tracking and monitoring people who may be vulnerable to or suffer from health conditions (e.g., elderly or sick people in supported living conditions) [0102] In one embodiment, a health monitoring application ( e.g., used by a health authority or some other interested party) can then utilize the data to track conditions of the people ( e.g., elderly or sick people) and send alarm notifications if abnormal behavior or other behavior indicating a problem is detected. [0105] The criteria may include, e.g., slow or fast movements, movements that change direction erratically, unstable movements, etc. In one embodiment, the application process can evaluate the concurrent vital sign information when determining whether there is abnormal movement (e.g., slow movement coupled with a high heart rate or respiration rate).”; a radar that identifies abnormalities (i.e. class or state of a subject) by looking at either position alone (as in erratic walking) or a combination of position (slow walking) and displacement (slow walking coupled with high heart rate)).
In view of the teachings of Reunamki it would have been obvious for a person of ordinary skill in the art to apply the teachings of Reunamki to Adib at the time the application was filed in order to provide a radar sensor which can track human and non-human subjects and report on their vital sign information such as subject movement and vital signs.
Adib teaches (Currently Amended) The object sensing method for the object sensing device according to claim 9.
Adib does not explicitly teach further comprising identifying a state of the target, based on displacement of the target..
Reunamki teaches further comprising identifying a state of the target, based on displacement of the target. (Reunamki, paragraph 0102-0105, “[0102] The example of FIG. 7 illustrates an example use case for tracking and monitoring people who may be vulnerable to or suffer from health conditions (e.g., elderly or sick people in supported living conditions) [0102] In one embodiment, a health monitoring application ( e.g., used by a health authority or some other interested party) can then utilize the data to track conditions of the people ( e.g., elderly or sick people) and send alarm notifications if abnormal behavior or other behavior indicating a problem is detected. [0105] The criteria may include, e.g., slow or fast movements, movements that change direction erratically, unstable movements, etc. In one embodiment, the application process can evaluate the concurrent vital sign information when determining whether there is abnormal movement (e.g., slow movement coupled with a high heart rate or respiration rate).”; a radar that identifies abnormalities (i.e. class or state of a subject) by looking at either position alone (as in erratic walking) or a combination of position (slow walking) and displacement (slow walking coupled with high heart rate)).
In view of the teachings of Reunamki it would have been obvious for a person of ordinary skill in the art to apply the teachings of Reunamki to Adib at the time the application was filed in order to provide a radar sensor which can track human and non-human subjects and report on their vital sign information such as subject movement and vital signs.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  Processing a normal paper terminal disclaimer will require manual review by Patent Legal Research Center staff which may induce a delay in processing an application.  The fastest method to have the USPTO approve a terminal disclaimer is to file an eTerminal Disclaimer.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7 and analogous claims 8-13 and 22-28 of the present application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/606,808 in view of Adib and Yuen, as being unpatentable over claim 1 of copending Application No. 16/483,469 in view of Adib and Yuen; and as being unpatentable over claim 1 of copending Application No. 16/323,031 in view of Adib and Yuen.  At this time, copending applications 16/484,515 16/963,971, and 16/082,354 are not provisionally rejected, but should Applicant amend the present Application, an additional Double Patenting rejection may be required.  Although the claims at compared below are not identical, they are not patentably distinct from each other because:  
16/304,731 limitations
16/606,808 limitations
Rationale
1. (Original) An object sensing device comprising a transmitter and a receiver, wherein the transmitter includes an irradiation unit that irradiates an RF transmission signal having a periodically swept frequency, and the receiver includes a reception unit that receives an RF reception signal being a reflected wave of the RF transmission signal reflected by at least one target, 
1, 8 and 9. An object detection apparatus for detecting an object using radio waves, comprising: an emitting unit configured to emit an RF transmission signal obtained by sweeping a frequency in every period; a receiving unit configured to receive, if the RF transmission signal emitted by the emitting unit is reflected off the object, the RF transmission signal reflected off the object as an RF reception signal; 
 
an IF signal generation unit that generates an IF signal by mixing the RF transmission signal with the RF reception signal,
an IF signal generating unit configured to generate, in every period, a complex IF signal based on a signal obtained by mixing the RF transmission signal with the RF reception signal; 
 
a position detection unit that detects a position of the target, based on amplitude of a spectrum calculated from the IF signal
a position detecting unit configured to detect a position of the object based on an evaluation function generated based on the complex IF signal generated 
 
for each period in which the frequency is swept, and
in every period; and 
 
a displacement detection unit that detects displacement of the target, based on a phase of a one-dimensional spectrum at the position of the target being detected by the position detection unit,
a displacement detecting unit configured to detect a displacement of the object based on the position of the object detected by the position detecting unit and 
 
the phase of the one-dimensional spectrum being calculated from the IF signal for each of the period.
a phase of complex reflectance of the object calculated based on the complex IF signal.  
 Not patentably distinct

 
3. The object detection apparatus according to claim 1 or 2, wherein the IF signal generating unit includes a quadrature demodulator, and mixes the RF transmission signal with the RF reception signal using the quadrature demodulator to generate the complex IF signal.  
In view of Yuen, et al, U. S. Patent Application Publication 2010/0130873
 
4. The object detection apparatus according to claim 1 or 2, wherein the IF signal generating unit generates the complex IF signal by applying Hilbert transform to the signal obtained by mixing the RF transmission signal with the RF reception signal.  
In view of Yuen, et al, U. S. Patent Application Publication 2010/0130873
 
5. The object detection apparatus according to any one of claims 1 to 4, the position detecting unit uses, as the evaluation function, an evaluation function obtained based on a null steering method, and detects the position of the object based on a peak position of the evaluation function.  
In view of Yuen, et al, U. S. Patent Application Publication 2010/0130873
 
6. The object detection apparatus according to claim 5, wherein the position detecting unit uses a multiple signal classification method as the null steering method.  
In view of Yuen, et al, U. S. Patent Application Publication 2010/0130873



2. (Original) The object sensing device according to claim 1, wherein the position detection unit detects a position of the target, based on a peak in amplitude of the one-dimensional spectrum, by using the one-dimensional spectrum as the spectrum.
 
In view of Adib, et al, U. S. Patent Application Publication 2017/0042432


 
 

3. (Currently Amended) The object sensing device according to claim 1, wherein the displacement detection unit determines that displacement of the target is detected, when there is temporal change in the position of the target for each period of the IF signal, the position of the target being indicated by the phase of the one- dimensional spectrum.
 
In view of Adib, et al, U. S. Patent Application Publication 2017/0042432
 
 

4. (Currently Amended) The object sensing device according to claim 1, wherein the receiver includes a first spectrum calculation unit that calculates the one-dimensional spectrum of the IF signal by applying, to the IF signal, one-dimensional Fourier transform for each of the period.
 
In view of Adib, et al, U. S. Patent Application Publication 2017/0042432
 
 

5. (Original) The object sensing device according to claim 1, wherein the position detection unit detects the position of the target, based on a peak in amplitude of a two-dimensional spectrum calculated from the IF signal for each of the period, by using the two-dimensional spectrum as the spectrum, and the displacement detection unit detects displacement of the target, based on the phase of the one-dimensional spectrum at the position of the target being detected by the position detection unit.
 
In view of Adib, et al, U. S. Patent Application Publication 2017/0042432
 
 

6. (Original) The object sensing device according to claim 5, wherein the receiver includes a second spectrum calculation unit that calculates the two-dimensional spectrum of the IF signal by applying, to the IF signal, two-dimensional Fourier transform for each of the period.
 
In view of Adib, et al, U. S. Patent Application Publication 2017/0042432
 
 

7. (Currently Amended) The object sensing device according to claim 1, wherein, when the position detection unit detects positions of a plurality of the targets, the displacement detection unit calculates each displacement of the plurality of the targets, based on a phase of the one-dimensional spectrum corresponding to each position of the plurality of the targets.
 
In view of Adib, et al, U. S. Patent Application Publication 2017/0042432


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648